Case 6:18-cv-06297-MAT Document 29 Filed 07/23/19 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

JEANINE JACKSON,
Plaintiff, ORDER OF DISMISSAL
WITH PREJUDICE
V.
Civil Action No.
QUANTEM AVIATION SERVICES, LLC, MATHESON 18-cv-06297-MAT

TRUCKING, INC., AND MATHESON FLIGHT
EXTENDERS, INC.

Defendants.

 

WHEREAS, Plaintiff Jeanine Jackson and Defendant Quantem Aviation Services, LLC
(“Defendant Quantem”) made a joint motion for approval of a settlement agreement to this Court
on February 13, 2019;

WHEREAS, the Court approved the settlement agreement as fair and reasonable;

WHEREAS, the Plaintiff and Defendant Quantem have executed the Agreement, as
approved by this Court;

WHEREAS, no Party hereto is an infant or an incompetent person;

IT IS HEREBY ORDERED as follows:

L. Plaintiffs claims against Defendant Quantem are hereby dismissed in their
entirety with prejudice, in accordance with Federal Rules of Civil Procedure 41(a)(2). This
dismissal is without costs, attorneys’ fees, penalties, expenses or disbursements to any Party as
against another, except to the extent that the settlement agreement expressly provides for the

payment of such amounts.
Case 6:18-cv-06297-MAT Document 29 Filed 07/23/19 Page 2 of 2

Dated: July 11, 2019

EMPIRE JUSTICE CENTER

/s/_ Peter O’ Brian Dellinger
Peter O’ Brian Dellinger, Esq.
1 West Main Street, Suite 200
Rochester, New York 14614
Telephone: 585-454-4060

Attorneys for Plaintiff Jeanine Jackson

SO ORDERED.
Dated: Jet, [>. , 2019
It Sateen,

 

Michael A. TeleSca
United States District Judge
